DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.

                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 13 the phrases "an aerodynamic load and an impact attenuation load" are improper claim language rendering the claim vague and indefinite for examination. It is unclear what are the values of an aerodynamic load and an impact attenuation load recited in the claim since an aerodynamic load and an impact attenuation load are not of a constant/known values.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.
  
                                                       Reference of prior art 

Nordin et al.  (US 20150298787, Airframe leading edge).
Kay.  (US 4687691, Honeycomb spliced multilayer foam core aircraft composite parts and method for making same).
Ramaska. (US 20160076699, Symmetrical Continuous Multidirectional Ultra-Light Ultra-Strong Structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-11 and 13-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordin in view of Kay and further in view of Ramaska.

Re claim 1    Referring to the figures and the Detailed Description, Nordin discloses:
A stabilizer of an aircraft (¶ 0038)  comprising: an energy attenuating portion comprising: first and second edge sections (39, 41)  
However Nordin fails to teach as disclosed by Kay:  separated by a lattice structure including a substrate that defines a plurality of cells (6).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Kay teachings of a lattice structure including a substrate that defines a plurality of cells into the Nordin to provide a light weight increased shear strength stabilizer of the aircraft.  
 On the other hand Nordin fails to teach as disclosed by Ramaska:    the substrate has a first stiffness value in a first direction and a second stiffness value in a second direction, the first direction is substantially perpendicular to the second section, and the first stiffness value is different than the second stiffness value (0008).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Ramaska teachings of the substrate has a first stiffness value in a first direction and a second stiffness value in a second direction, the first direction is substantially perpendicular to the second section, and the first stiffness value is different than the second stiffness value into the Nordin, as modified above, to provide the appropriate stiffness value in each direction according to the design requirements.  

Re claim 2    Referring to the figures and the Detailed Description, Nordin, as modified above,  discloses: The stabilizer of claim 1, further comprising: a fiber-laid skin comprising at least first and second skin portions (Kay col. 3, l 59-68, discloses different composite materials, upper and lower that surround the foam core).  
 However Nordin, as modified above,  discloses the claimed invention except for the first skin portion includes a first composite material, and the second skin includes a second composite material, and wherein the first composite material is different from the second composite material.  It would have been an obvious matter of design choice to modify Nordin, as modified above, to include the first skin portion includes a first composite material, and the second skin includes a second composite material, and wherein the first composite material is different from the second composite material to obtain the best result from the upper and lower that surround the foam core during impact to absorb a high amount of energy, since applicant has not disclosed that the at least first and second skin portions include different respective composite materials solve any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the use of the fibers that form the composite skins in Nordin, as modified above.
 

Re claim 3    Referring to the figures and the Detailed Description, Nordin, as modified above,  discloses: The stabilizer of claim 2, wherein the first skin portion comprises one or more materials having a third stiffness value, and wherein the second skin portion comprises one or more materials having a fourth stiffness value (Kay col. 3, l 59-68, different composite materials have different stiffness value). 

Re claim 4    Referring to the figures and the Detailed Description, Nordin, as modified above,  discloses: The stabilizer of claim 2, wherein the fiber-laid skin is arranged to encloses the energy attenuating portion (Kay col. 3, l 59-62) .

Re claim 5    Referring to the figures and the Detailed Description, Nordin, as modified above,  discloses: The stabilizer of claim 2, wherein the fiber-laid skin has a third stiffness value in the first direction and has a fourth stiffness value in the second direction  (Kay col. 3, l 59-68, different composite materials have different third and fourth stiffness values).  

Re claim 7    Referring to the figures and the Detailed Description, Nordin, as modified above,  discloses: The stabilizer of claim 1, wherein the plurality of cells comprise one or more cell sizes and one or more cell densities (Kay col. 3, l 14-28).  
Re claim 8    Referring to the figures and the Detailed Description, Nordin, as modified above,  discloses:  The stabilizer of claim 1, wherein the plurality of cells comprise one or more nodes and one or more free walls  (Kay fig. 2, items 6 depict one or more nodes and one or more free walls).  

Re claim 9    Referring to the figures and the Detailed Description, Nordin, as modified above,  discloses:  The stabilizer of claim 8, wherein the one or more nodes include a first thickness and a second thickness (Kay col. 3, l 23-34 and fig. 6, please note the range of thickness of the honeycomb cell walls in the reference).  
However Nordin, as modified above, discloses the claimed invention except for the one or more nodes include a first thickness to transfer aerodynamic loads, and the one or more free walls include a second thickness to attenuate an impact load.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the one or more nodes include a first thickness to transfer aerodynamic loads, and the one or more free walls include a second thickness to attenuate an impact load to have structural components suitable for transferring and attenuating the different loads during operation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Re claim 10    Referring to the figures and the Detailed Description, Nordin, as modified above,  discloses: The stabilizer of claim 1, wherein each of the plurality of cells comprises a first thickness to counter aerodynamic vectors and a second thickness to counter an impact vector (Kay col. 3, l 23-34 and fig. 6, please note the thickness of the honeycomb cell walls).
However, Nordin, as modified above,  discloses the claimed invention except for the first thickness is greater than the second thickness.  It would have been an obvious matter of design choice to have the first thickness is greater than the second thickness for better transferring and attenuating the different loads during operation, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Re claim 11    Referring to the figures and the Detailed Description, Nordin, as modified above,  discloses: The stabilizer of claim 1, wherein the plurality of cells is configured to receive different magnitudes of energy attenuation or a single magnitude of energy attenuation (Nordin fig. 3b).  

Re claim 13    Referring to the figures and the Detailed Description, Nordin, as modified above,  discloses: The stabilizer of claim 1, wherein the first stiffness value corresponds to an aerodynamic load, and wherein the second stiffness value corresponds to an impact attenuation load.
 (the aircraft is operating in multiple ranges of aerodynamic loads due to speed and other atmospheric and aerodynamic factors, an impact load is not of fixed magnitude of impact load; therefore first and second stiffness values are capable of performing the limitations above when an aerodynamic load and an impact attenuation load correspond to the first and second stiffness values).  

Re claim 14    Referring to the figures and the Detailed Description, Nordin, as modified above,  discloses: The stabilizer of claim 1, wherein in response to an impact event, the first and second edge sections are configured to at least partially detach from the lattice structure (Nordin fig. 3b).    

Re claim 15    Referring to the figures and the Detailed Description, Nordin, as modified above,  discloses: A stabilizer of an aircraft comprising: an energy attenuating portion comprising: a fiber-laid skin; and a lattice structure enclosed within the fiber-laid skin, including a substrate that defines a plurality of cells, wherein the substrate has a first stiffness value in a first direction and a second stiffness value in a second direction, the first direction is substantially perpendicular to the second section, and the first stiffness value is different than the second stiffness value.
(Claim 15 is similar in scope to Claims 1 and 2; therefore, Claim 15 is rejected under the same rationale as Claims 1 and 2).

Re claim 16    Referring to the figures and the Detailed Description, Nordin, as modified above,  discloses:  The stabilizer of claim 15, wherein the fiber-laid skin comprises first and second fiber-laid skin portions, and wherein the first fiber-laid skin portion comprises one or more materials having a third stiffness value, and the second fiber-laid skin portion comprises one or more materials having a fourth stiffness value.
(Claim 16 is similar in scope to Claims 2 and 3; therefore, Claim 16 is rejected under the same rationale as Claims 2 and 3)


Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642